Citation Nr: 1012938	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension, to include as secondary to Diabetes Mellitus, 
Type II (DM).  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
visual impairment, to include as secondary to service-
connected DM.   

3.  Entitlement to service connection for visual impairment, 
to include as secondary to service-connected DM.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to DM.  

5.  Entitlement to service connection for coronary artery 
disease, to include as secondary to DM.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and January 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Winston-Salem, North 
Carolina.  

In the December 2006 rating determination, the RO denied 
service connection for hypertension on the basis that new 
and material evidence had not been submitted.  In the 
January 2007 rating determination, the RO denied service 
connection for coronary artery disease, erectile 
dysfunction, and visual impairment.  

In September 2007, the Veteran filed a notice of 
disagreement with the denials of service connection for 
coronary artery disease, erectile dysfunction, visual 
impairment and hypertension.  Thereafter, he perfected all 
issues for appeal.  

The Veteran appeared at a Travel Board hearing at the RO in 
November 2009.  A transcript of the hearing is of record.  

The Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 
38 U.S.C. § 1116, the Department of Veterans Affairs (VA) 
will issue regulations through notice and comment rule-
making procedures to establish the new presumptions of 
service connection for those diseases.  Those regulations 
will take effect on that date that a final rule is published 
in the Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board 
to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  The 
Board observes that the Veteran's claimed heart disease has 
been noted to have an ischemic component.  The Board further 
observes that the Veteran's claimed erectile dysfunction has 
been linked to his heart disease.  As these issues may be 
affected by these new presumptions, the Board must stay 
action on these matters in accordance with the Secretary's 
stay.  Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will 
be resumed.  

With regard to the Veteran's claims of service connection 
for hypertension and visual impairment, it has been held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence received, 
regardless of the RO's actions.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has 
phrased the issues as whether new and material evidence has 
been received to reopen the claims of service connection for 
hypertension and visual impairment on the title page of this 
decision.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in 
August 2005.  The Veteran was notified of this decision in 
September  2005 and did not appeal.  Thus, the decision 
became final.  

2.  Evidence received since the denial of service connection 
for hypertension in August 2005 does not raise a reasonable 
possibility of substantiating the claim.

3.  The RO denied service connection for visual impairment 
in June 2005.  The Veteran was notified of this decision the 
same month and did not appeal.  Thus, the decision became 
final.

4.  Evidence received since the denial of service connection 
for visual impairment in June 2005 raises a reasonable 
possibility of substantiating the claim.

5.  Any current visual impairment/vision loss is not of 
service origin nor is it caused or aggravated by service-
connected DM.  


CONCLUSIONS OF LAW

1.  The RO's August 2005 rating determination denying 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for hypertension has 
not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The RO's June 2005 rating determination denying service 
connection for visual impairment is final.  38 U.S.C.A. 
§ 7105(c).

4.  Evidence received since the June 2005 rating 
determination denying service connection for visual 
impairment is new and material and the Veteran's claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  Visual impairment/vision loss was not incurred or 
aggravated during service nor it is proximately due to or 
the result of service-connected DM.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material

A claimant has one year from the date of notification of a 
VA decision to submit a notice of disagreement.  If no 
notice of disagreement is received, the decision becomes 
final.  38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, related to an unsubstantiated 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed 
to submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004);  
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease is identified in service, 
manifestations of the same disease at any time, no matter 
how remote, after service will be service connected.  
38 C.F.R. § 3.303(b).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, 
VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease 
or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established 
by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease 
or injury. The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, 
from the current level. 

38 C.F.R. § 3.310(b) (2009).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to 
which it applies. If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce 
genuinely "retroactive effects."  If applying the new 
provision would produce such "retroactive effects,"  VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce "retroactive 
effects," VA ordinarily must apply the new provision.  A new 
law or regulation has prohibited "retroactive effects" if it 
is less favorable to a claimant than the old law or 
regulation; while a liberalizing law or regulation does not 
have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  
Second, if it is more favorable, the Board must, subsequent 
to the effective date of the liberalizing law under 38 
U.S.C. § 5110(g), apply the more favorable provision to the 
facts of the case, unless the claimant would be prejudiced 
by the Board's actions in addressing the revised regulation 
in the first instance.  Third, the Board must determine 
whether the appellant would have received a more favorable 
outcome, i.e., something more than a denial of benefits, 
under the prior law and regulation, including for the 
periods both prior to and after the effective date of the 
change in law.  VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 
33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence." At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied 
in a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. 
at 269 (internal citations omitted).  Therefore, in 
analyzing whether a particular statute should be applied to 
a case that originated before the statute was passed, a 
court "must ask whether the new provision attaches new legal 
consequences to events completed before its enactment."  Id. 
at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270). If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005).

The current regulation provides that a baseline level of 
pre-existing disability must be established before 
aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.  Hence, despite, the change in the law, the 
regulation in effect at the time of the previous denial was 
more favorable to the Veteran.  Therefore, the new 
regulation, by itself, does not provide a basis to reopen 
the previously denied claim.  


Hypertension

The RO denied service connection for hypertension in August 
2005 and the Veteran was notified of the decision in 
September 2005 and did not appeal.  Thus, the decision 
became final.  Evidence before the RO at that time included 
service treatment records, VA treatment records, and the 
results of VA examinations performed in April 2005.  

The RO denied service connection on the basis that the 
condition neither occurred in nor was caused by his service, 
as there was no evidence of hypertension shown in the 
Veteran's service medical records.  The RO noted that 
service connection may be granted on a presumptive basis if 
it was manifested to a compensable degree within one year 
after military discharge.  The RO further observed that the 
Veteran's treatment records showed a diagnosis of 
hypertension in 2002, over thirty years after his release 
from service.  The RO also noted that as the medical 
evidence failed to show a diagnosis of hypertension within 
the specified time period, service connection on a 
presumptive basis also had to be denied.  

The RO further noted that service connection for 
hypertension could be granted as secondary to a service-
connected disability, if the medical evidence supported such 
a link.  The RO observed that the record showed a diagnosis 
of diabetic nephropathy; however, there was no indication 
that the nephropathy had aggravated the Veteran's 
hypertension.  Therefore, entitlement to service connection 
in this manner also had to be denied.  

Evidence received subsequent to the August 2005 rating 
determination includes additional treatment records and VA 
examinations showing continuous diagnoses of hypertension.  
The Veteran has also continued in his belief that his 
current hypertension is caused or aggravated by his service-
connected DM.  

The Veteran's statements with regard to the relation between 
his current hypertension and DM are duplicative and were 
considered at the time of the August 2005 denial.  As such, 
they are redundant and not new and material.

The newly received treatment records show continued 
treatment for current hypertension, but the existence of 
current hypertension was recognized at the time of the prior 
denial.

The newly received evidence does not relate to the 
unestablished element of a nexus between any current 
hypertension and service-connected DM, or, hypertension and 
service.  Absent competent evidence of a nexus, the evidence 
of current disability could not substantiate the claim.  
Accordingly, it does not raise a reasonable possibility of 
substantiating the claim and is not new and material and the 
petition to reopen must be denied.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt, but does not find the evidence to be so evenly 
balanced as to give rise to such doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Visual Impairment/Vision Loss

The RO denied service connection for visual impairment in 
June 2005 and the Veteran was notified of the decision that 
same month and did not appeal.  Thus, the decision became 
final.  Evidence before the RO at that time included service 
treatment records, VA treatment records, and the results of 
VA examinations performed in April 2005.  

The RO denied service connection indicating that while the 
Veteran did not claim visual impairment related to his DM, a 
visual examination was ordered.  The RO indicated that the 
visual examination failed to show that the Veteran had any 
visual impairment related to DM.  The RO noted that the 
examiner stated there was no diabetic caused visual 
impairment or disability.  The RO further observed that the 
Veteran's service medical records also failed to establish 
that he suffered from any visual trauma in service or that 
he was diagnosed as having a chronic visual impairment.  The 
RO indicated that the evidence did not show that visual 
impairment was related to the service-connected DM nor was 
there any evidence of this disability during military 
service.  

Evidence received subsequent to the June 2005 rating 
determination includes additional treatment records and VA 
examinations showing continuous treatment for visual 
impairment, which now included additional diagnoses of 
visual disorders.  The Veteran has also continued in his 
belief that his current visual impairment is related to his 
service-connected DM.  

New and material evidence has been received to reopen the 
claim of service connection for visual impairment.  The 
newly received evidence demonstrates additional diagnoses of 
visual problems which the Veteran now claims are related to 
his service-connected DM.  This evidence relates to 
previously unestablished elements of the claim-a possible 
link between the current disability and a service-connected 
disability.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's 
claim for visual impairment is reopened.  See 38 C.F.R. 
§ 3.156(a).

As the claim has been reopened, the Board will now address 
the issue on the merits.

At the outset, the Board notes that service connection is 
currently in effect for DM, which is rated as 20 percent 
disabling.  

A review of the Veteran's service treatment records reveals 
that he checked the "no" box on his August 1967 report of 
medical history when asked if he had or had ever had eye 
trouble.  At the time of his August 1967 induction physical, 
the Veteran was noted to have 20/20 vision, both near and 
far.  There were no complaints or findings of eye trouble 
during service.  

At the time of the Veteran's August 1970 service separation 
examination, he was again noted to have near and far vision 
of 20/20.  There were also no objective medical findings of 
eye trouble in the years immediately following service.  

The Veteran maintains that he currently has vision problems 
resulting from his service-connected DM.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in April 2005.  Following examination, diagnoses 
of DM without ophthalmic signs; corneal scar not interfering 
with visual acuity; incipient cataracts, bilateral, not 
related to diabetes and slightly interfering with visual 
acuity; and glaucoma suspect based upon increased pressure 
in the left eye, were rendered.  The examiner specifically 
indicated that there was no diabetic caused visual 
impairment or disability.  

The Veteran was afforded an additional VA examination in 
August 2005, at which time the claims folder was noted to be 
available for review.  Following examination, diagnoses of 
no apparent diabetic retinopathy of either eye; corneal scar 
left eye; glaucoma suspect, left eye (not service-
connected); hyperopia both eyes; presbyopia; and pinguecula, 
both eyes, were rendered.  

At the time of a January 2007 VA examination, the Veteran 
was diagnosed as having DM, without ophthalmic signs; 
glaucoma suspect; corneal scars, right eye, questionable; 
amiodarone reaction, left eye; and bilateral incipient 
cataracts not related to DM.  The examiner stated that there 
was no diabetic caused functional impairment or disability.  

At the time of a February 2007 VA eye consult, the Veteran 
was noted to have no apparent diabetic retinopathy for 
either eye; corneal scar, left eye; glaucoma suspect, left 
eye (not service-connected); hyperopia, both eyes; 
presbyopia; and pinguecula, both eyes.  

At the time of his November 2009 hearing, the Veteran did 
not testify as to any eye impairment.  

The Veteran has expressed his belief that he currently has 
visual impairment as secondary to his service-connected DM.  
However, lay persons are not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his 
feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted").  In the 
current case, the service treatment records are absent of 
findings of visual impairment.  Private and VA treatment 
records obtained in conjunction with the Veteran's claim 
also do not reveal any findings of the above claimed 
disorders in close proximity to service.  The absence of 
such findings within close proximity to service is more 
probative than the Veteran's recent statements.  Moreover, 
there is no competent medical evidence of record relating 
any visual impairment to the Veteran's period of service.

As it relates to the Veteran's claim that visual impairment 
is secondary to his service-connected DM, the Board notes 
that the only competent medical opinions of record are 
negative as it relates to the Veteran's claims of secondary 
service connection.  The Veteran has been afforded numerous 
VA examinations throughout the course of this appeal.  Each 
time, the examiners have stated that the Veteran has no 
ophthalmic signs resulting from DM.  

Because there is no competent evidence linking the claimed 
disability to service or a service-connected disease or 
disability, the preponderance of the evidence is against the 
claim for service connection, reasonable doubt does not 
arise and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


Duty To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his 
or her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
hypertension, the Court has held that the VCAA notice in a 
new and material evidence claim must include (with some 
degree of specificity) notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In a June 2007 letter, the RO informed the Veteran that he 
had been previously denied service connection for 
hypertension on the basis that there was no indication that 
his diabetic nephropathy had aggravated his hypertension.  
The RO indicated that the appeal period for the September 
2005 decision had expired and the decision was now final.  
The RO stated that in order for the Veteran to reopen this 
claim, new and material evidence was needed.  He was told 
that new and material evidence was evidence that raised a 
reasonable possibility of substantiating the claim.

As it relates to the claim of whether new and material 
evidence has been received to reopen the claim of service 
connection for visual impairment, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).  In 
view of the Board's favorable decision on the question of 
whether new and material evidence has been submitted to 
reopen the claims of service connection for visual 
impairment, further assistance is not required to 
substantiate that element of the claim.

With regard to all claims, including the newly reopened 
claim of service connection for visual impairment, the 
Veteran's status has been substantiated.  The Board further 
notes that in the May 2006 and June 2007 letters, the 
Veteran was provided with notice that informed him of the 
evidence needed to substantiate his claim.  The letters also 
told him what evidence he was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letters 
further asked him to submit relevant evidence in his 
possession.  The Veteran was also provided with notice as to 
the disability rating and effective date elements of the 
claim in March 2006, May 2006, and June 2007 letters.

The above letters informed the Veteran of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
the appellant was responsible for obtaining.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained. 

With regard to the claim of service connection for 
hypertension, there is no duty to provide an examination 
prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  

As it relates to the new reopened claim of service 
connection for visual impairment/vision loss and VA 
examinations, the Board notes that the Veteran was afforded 
VA examinations in April 2005, August 2005, and January 
2007.  The August 2005 VA examiner had the claims folder 
available when performing the examination.  The examinations 
provided the necessary detail to properly assess the 
Veteran's current eye symptoms and provide diagnoses of the 
current eye disorders as well as an opinion as to whether 
the Veteran's current eye disorders were etiologically 
related to his service-connected DM.  Thus, the examinations 
were sufficient for VA rating purposes.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements; his testimony; and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  Based 
upon the foregoing, the duties to notify and assist the 
Veteran have been met, and no further action is necessary to 
assist the Veteran in substantiating this claim.  


ORDER

New and material evidence not having been received, the 
claim of entitlement to service connection for hypertension 
is not reopened and the appeal is denied.

New and material evidence has been received to reopen the 
Veteran's claim of service connection for visual impairment.  
To this extent, the appeal is granted.

Service connection for visual impairment/vision loss is 
denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


